


117 HRES 653 IH: Supporting the goals to protect United States military personnel from malaria.
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 653
IN THE HOUSE OF REPRESENTATIVES

September 17, 2021
Mr. Panetta (for himself and Mr. Mast) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

RESOLUTION
Supporting the goals to protect United States military personnel from malaria.


Whereas fighting malaria is in the national interest of the United States; Whereas reducing the incidence of malaria protects members of the Armed Forces deployed to malaria-endemic regions;
Whereas the World malaria report 2020 by the World Health Organization states that, in 2019, approximately 409,000 people died of malaria; Whereas, in 2019, 87 countries and areas had ongoing malaria transmissions, including areas of Africa, the Middle East, Southeast Asia, and South America;
Whereas the Department of Defense reports that a total of 58 members of the Armed Forces were diagnosed with malaria in 2018, a 35-percent increase from 2017; Whereas, in 2017, incidents of malaria were diagnosed at or reported from 19 different medical facilities in the United States, Afghanistan, Qatar, Germany, Djibouti, Japan, and the Republic of Korea;
Whereas the Department of Defense recognizes malaria as the leading infectious disease threat to United States Armed Forces deployed to the United States Africa Command area of responsibility and the United States Indo-Pacific Command area of responsibility; Whereas U.S. support for efforts to fight malaria is in the foreign policy and humanitarian interests of the United States and highlights the values of the people of the United States through the work of governmental, nongovernmental, and faith-based organizations of the United States that are on the frontlines of the malaria battle globally;
Whereas U.S. support for efforts to fight malaria and other infectious diseases advance the national security strategy of the United States, and is a key tool to enhance operational readiness, interoperability, and security cooperation, protecting Americans at home and abroad; Whereas the U.S. Government has played a leading role in the recent progress made toward reducing the global burden of malaria and other infectious diseases, particularly through bilateral, multilateral, international, and civil society partners;
Whereas, since 1893, the Walter Reed Army Institute of Research (WRAIR) has played a leadership role protecting United States servicemembers from the world’s most pervasive infectious diseases, including malaria, HIV/AIDS, Ebola, dengue, and, most recently, COVID–19; Whereas the WRAIR Center for Infectious Disease Research has been responsible for developing critical Food and Drug Administration-approved medicines, vaccines, drugs, and other interventions used to prevent malaria, Japanese encephalitis, hepatitis A, adenovirus, and other infectious diseases in deployed members of the Armed Forces;
Whereas the WRAIR Malaria Vaccine and Experimental Therapeutics Branches have emerged as the premier effort of the Department of Defense to develop vaccines and drugs to protect such deployed members from malaria and other infectious diseases and military health threats; Whereas WRAIR continues to play a leadership role in the research and development of lifesaving medicines, including the recently approved tafenoquine (a radical cure and prophylaxis that protects the warfighter from P vivax relapse, which is a condition that causes approximately 8.5 million clinical infections per year worldwide);
Whereas WRAIR leads the fight against drug-resistant strains of malaria, developing new treatments that have revolutionized malaria prevention efforts; Whereas WRAIR’s international network of laboratories supports medical diplomacy and fosters collaborations between the United States and host nations in biomedical research; and
Whereas WRAIR’s unique expertise, capabilities, and resources have led to historic clinical trials, testing vaccines to prevent the spread of HIV/AIDS, Zika, and malaria: Now, therefore, be it  That the House of Representatives—
(1)supports the goals of researching new interventions to prevent and treat malaria, as it is in the national security, foreign affairs, political, and humanitarian interest of the United States; (2)encourages continued leadership by the United States through programs such as the Walter Reed Army Institute of Research to ensure that force health is not jeopardized by vector-borne diseases; and
(3)supports sustained or enhanced efforts to ensure that once malaria is eliminated in a country, malaria does not return to the country.  